Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the first power conversion circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the second power conversion circuitry" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schartner et al (US 2018/0354052).

Regarding claim 1, Scharter discloses, A welding power supply (See Figs 2-5), comprising: a power input configured to receive alternating current (AC) input power (power input 508 such as the AC power grid, See Paragraph [0049]); and power conversion circuitry configured to (Power converter 510) : convert a first portion of the input power to welding power (power output for welding power is sent through 526, See Paragraph [0055], ; output the welding power to a weld circuit (the power is output to a welding circuit such as the one in Figs 2A and 2B; Note that Fig 3 shows connection 230 which is also in Fig 5); convert a second portion of the input power to preheating power; and output the preheating power to a preheater (Preheating power is provided from the power converter through connection 230 to preheating power supply. See Paragraph [0030], [0059] and Fig 5). Also see Paragraph [0016]

Regarding claims 6 and 7, Scharter discloses, a first connector 228 for outputting welding power, a second connector 230 for outputting preheating power. Fig 3 shows a third conductor being any one of the connectors as they either output welding or preheating power. 

Regarding claims 8, Scharter discloses first and second terminals 220 and 222 for outputting welding power and a wire feed assembly  312/314 having a contact element (wire running from preheating power supply 208 to wire feeder 314 to conduct preheating power to an electrode. Power is also supplied through contacts 202, 204. (See Paragraphs [0027], [0035], [0038]) Regarding claim 9, if the preheating power is supplied through the wire feeder, it must be done through a roller. 

Regarding claim 12, Scharter discloses the power supplies may be switched mode power supplies. (See Paragraph [0013])

Regarding claim 12, Scharter discloses first and second terminals 220 and 222 for outputting welding power and a wire feed assembly 312/314 having a contact element (wire running from preheating power supply 208 to wire feeder 314 to conduct preheating power to an electrode. Power is also supplied through contacts 202, 204. (See Paragraphs [0027], [0035], [0038])

Regarding claim 13, Scharter discloses a controller 512 is connected to power converter 510 for controlling the power being converted. (See Fig 5)

Regarding claim 14, Scharter discloses, the device may contain circuitry to control the welding power output and preheating output based on forward voltage drop. (See Paragraph [0017]) Preheat controlled 316 is also configured for providing preheating commands based on target welding parameters. (See Paragraph [0039])

Regarding claim 16, the control circuitry determines a weld voltage. (See Paragraph [0051])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al (US 2018/0354052) in view of Joecks et al (US 5,319,179).

Schartner discloses the power converter 510 would most likely contain a rectifier (See Paragraphs [0013] and [0049]) but fails to disclose a preregulator circuit. 

Joecks discloses a welding circuit having a welding power and a preheating power. A preregulator circuit 30 is disclosed for keeping the preheating temperature at the desired temperature by regulating the frequency, current and voltage. (See Column 2, Lines 60-68) It would have been obvious to adapt Schartner in view of Joecks to provide the preregulator for receiving the preheating power and controlling the output in order to maintain the desired preheating temperature. 

Claims 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schartner et al (US 2018/0354052) in view of Uecker et al (US 2018/0333798).

The teachings of Schartner have been discussed above. Regarding claim 15, Schartner fails to disclose the welding process parameter comprises at least one of a workpiece thickness, a workpiece material, a wire material, a wire type, a wire diameter, a gas type, or a total heat input limit. 

Uecker discloses the welding process parameter for preheating power to be based on a total heat input. (See Paragraphs [0044], [0045]) The parameter may also be a workpiece thickness or wire diameter. (See Paragraph [0113]) It would have been obvious to adapt Schartner in view of Uecker to provide the welding process parameter comprises at least one of a workpiece thickness, a workpiece material, a wire material, a wire type, a wire diameter, a gas type, or a total heat input limit for controlling the welding and or preheating process based on the desired parameter. 

Allowable Subject Matter
Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It should be noted that claims 4 depend on claim 3. According to the above paragraph, if claim 4 is rewritten as an independent claim, it must include all the limitations of claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/9/2022